Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Response to Arguments
2.	The applicant’s arguments dated 01/06/2022 with respect to the prior art are persuasive however the amendment to claims 7-12 raised 112b issues and therefore claims 7-12 are rejected under 112b below.
Dependent claims 8-12 are also rejected since these claims are dependent upon independent claims 7.

Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.	Regarding claim 7, the limitation of “a number of samples taken of the first and second signals when creating the first and second digital signals;” is not clear. 
According to Paragraph ([0020] FIG. 2, at step 201, ADCs 19 and 21 sample the voltage signal 25 and current signal 27, respectively, thereby generating a digital signal representing the voltage (hereinafter a “digital voltage signal”) and a digital signal representing the current (hereinafter a “digital current signal”).
The relationship between the first and second digital signals to calculate an active power based on an existing active power scaling factor and the samples is not clear as shown in method steps Fig. 2 Item 201 and 202

Appropriate correction is needed.

Regarding claim 7, the limitation of “using the existing active power scaling factor, voltage and current values of test source signals on which the second and first digital signals,;” is not clear. 
202  the voltage and current values of the test source 10, Θcalculated,ph is the phase angle between voltage and current per phase resulting from the conversion in step 205 and PACT,ph is the active power per phase calculated at step 202.
The relationship between the test source signals, existing active power scaling factor, and voltage and current values Fig. 2 Item 202 to 204 is unclear.

Appropriate correction is needed.

Claims 8-12 are also rejected as they further limit claim 7.

Claim Status
Claims 1-20 are pending.
Claims 7 is rejected by claim rejections - 35 USC § 112.
Claims 1-6 and 13-20 are allowed.


Allowable Subject Matter

6	Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


7.	Claims 1-6 and 13-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a method for phase calibration of a current sensor, the method comprising: calculating a total sample delay between the first digital signal and the second digital signal by dividing the phase difference by a fractional sample resolution representing an angle that a phase of the first digital signal will shift based on changing a preload parameter of the first analog-to-digital converter by one unit,” in combination with all the other elements of claim 1.  

	Claims 2-6 are also allowed as they further limit claim 1.

Regarding claim 7 the prior art or record taken alone or in combination fail to teach or suggest a method for gain calibration of active power, the method comprising: “using the existing active power scaling factor, voltage and current values of test source signals on which the second and first digital signals, the phase angle and active power to calculate an updated active power scaling factor.” in combination with all the other elements and overcome the rejection(s) under 35 U.S.C. 112(b) of claim 7.  

	Claims 8-12 are also indicated as allowable as they further limit claim 7.


Regarding claim 13 the prior art or record taken alone or in combination fail to teach or suggest a system for calibrating a current sensor, the system comprising: calculate a total sample delay between the first and second digital signals for the first analog-to-digital converter by dividing the phase difference by a fractional sample resolution representing an angle of a phase of the first digital signal based on changing a preload parameter of the first analog-to-digital converter by one unit, in combination with all the other elements of claim 13.  

Claims 14-20 are also allowed as they further limit claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868